DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-5, 8-9, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by An et al. (US Pub. 20180225082).

Regarding claim 1, An discloses a method for detecting ambient noise (see paragraph 22), the method comprising: 
during a communication session, receiving an audio signal representing sound captured by a secondary audio capture system for an endpoint on the communication 
determining an ambient noise level for the endpoint from the audio signal (see paragraph 10); and 
in response to determining that the ambient noise level satisfies a loudness criterion, presenting a notification to the user about the ambient noise level (see paragraph 10 and 59).

Regarding claim 2, An discloses the method of claim 1, as discussed above, wherein the secondary audio capture system comprises one or more microphones used for active noise canceling (see fig. 1, items FFA, and FFB; paragraphs 10, 22, and 24).

Regarding claim 3, An discloses the method of claim 1, as discussed above, wherein a headset includes the secondary audio capture system, the primary audio capture system, and at least one speaker that presents audio for the communication session to the user (see fig. 1, items 110A, 110B, 120, FFA, and FFB; paragraphs 10 and 22).

Regarding claim 4, An discloses the method of claim 1, as discussed above, wherein the ambient noise level comprises an audio power measurement, and wherein determining the ambient noise level comprises: 


Regarding claim 5, An discloses the method of claim 1, as discussed above, wherein the ambient noise level comprises a moving average of ambient noise level measurements over time (see paragraph 34).

Regarding claim 8, An discloses the method of claim 1, as discussed above, further comprising: 
after the communication session and before a subsequent communication session, activating the secondary audio capture system to capture a second audio signal; and 
determining a second ambient noise level for the endpoint from the second audio signal (see fig. 1, items FFA and FFB; paragraphs 10 and 22).

Regarding claim 9, An discloses the method of claim 1, as discussed above, wherein: 
a headset includes the primary audio capture system and at least one speaker that presents audio for the communication session to the user; and 
the endpoint includes the secondary audio capture system (see fig. 1, items 110A, 110B, 120, FFA, and FFB; paragraphs 10 and 22).


Regarding claim 11, the claimed limitations are an apparatus claim directly corresponding to the method for detecting ambient noise of claim 1; therefore, is rejected for the significantly the similar reasons as claim 1, as discussed above.
Regarding claim 12, the claimed limitations are an apparatus claim directly corresponding to the method for detecting ambient noise of claim 2; therefore, is rejected for the significantly the similar reasons as claim 2, as discussed above.
Regarding claim 13, the claimed limitations are an apparatus claim directly corresponding to the method for detecting ambient noise of claim 3; therefore, is rejected for the significantly the similar reasons as claim 3, as discussed above.
Regarding claim 14, the claimed limitations are an apparatus claim directly corresponding to the method for detecting ambient noise of claim 4; therefore, is rejected for the significantly the similar reasons as claim 4, as discussed above.
Regarding claim 15, the claimed limitations are an apparatus claim directly corresponding to the method for detecting ambient noise of claim 5; therefore, is rejected for the significantly the similar reasons as claim 5, as discussed above.
Regarding claim 18, the claimed limitations are an apparatus claim directly corresponding to the method for detecting ambient noise of claim 8; therefore, is rejected for the significantly the similar reasons as claim 8, as discussed above.
Regarding claim 19, the claimed limitations are an apparatus claim directly corresponding to the method for detecting ambient noise of claim 9; therefore, is rejected for the significantly the similar reasons as claim 9, as discussed above.
Regarding claim 20, the claimed limitations are one or more non-transitory computer readable storage media claim directly corresponding to the method for detecting ambient noise of claim 1; therefore, is rejected for the significantly the similar reasons as claim 1, as discussed above.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 6-7, 10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US Pub. 20180225082) in view of Thomson et al. (US Pub. 20150071415).

Regarding claim 6, An discloses the method of claim 1, as discussed above.
An fails to disclose wherein a plurality of endpoints for a contact center includes the endpoint, and wherein the method further comprises: performing a comparison between the ambient noise level and respective additional ambient noise levels determined for one or more other endpoints in the plurality of endpoints; and directing a subsequent communication session to the endpoint based on the comparison.
However, Thomson discloses wherein a plurality of endpoints for a contact center includes the endpoint, and wherein the method further comprises: performing a comparison between the ambient noise level and respective additional ambient noise levels determined for one or more other endpoints in the plurality of endpoints; and directing a subsequent communication session to the endpoint based on the comparison (see fig. 1, item 124; abstract and paragraph 8).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Thomson’s wherein a plurality of endpoints for a contact center includes the endpoint, and wherein the method further comprises: performing a comparison between the ambient noise level and respective additional ambient noise levels determined for one or more other endpoints in the plurality of endpoints; and directing a subsequent communication session to the endpoint based on the comparison with the method for detecting ambient noise of An, in order to create a system that provides a quality ambient noise level check prior to handling a call (see Thomson, paragraph 4).

Regarding claim 7, An in view of Thomson disclose the method of claim 6, as discussed above.
An fails to disclose further comprising: determining a location of the endpoint and respective other locations of the other endpoints; and identifying loud areas of the contact center based on the location, the other locations, the ambient noise level, and the additional ambient noise levels.
However, Thomson further discloses further comprising: determining a location of the endpoint and respective other locations of the other endpoints; and identifying loud areas of the contact center based on the location, the other locations, the ambient noise level, and the additional ambient noise levels (see fig. 1; paragraph 8).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Thomson’s determining a location of the endpoint and respective other locations of the other endpoints; and identifying loud areas of the contact center based on the location, the other locations, the ambient noise level, and the additional ambient noise levels with the method for detecting ambient noise of An, in order to create a system that provides a quality ambient noise level check prior to handling a call (see Thomson, paragraph 4).

Regarding claim 10, An discloses the method of claim 1, as discussed above.
An fails to disclose further comprising: determining a physical location of the endpoint; and in response to determining that the ambient noise level satisfies the loudness criterion, presenting the notification to users co-located at the physical location of the endpoint.
However, Thomson further discloses further comprising: determining a physical location of the endpoint; and in response to determining that the ambient noise level satisfies the loudness criterion, presenting the notification to users co-located at the physical location of the endpoint (see fig. 1, items 112 and 124; paragraphs 3, 8 and 36; “contact center floors”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have incorporated Thomson’s determining a physical location of the endpoint; and in response to determining that the ambient noise level satisfies the loudness criterion, presenting the notification to users co-located at the physical location of the endpoint with the method for detecting ambient noise of An, in order to create a system that provides a quality ambient noise level check prior to handling a call (see Thomson, paragraph 4).

Regarding claim 16, the claimed limitations are an apparatus claim directly corresponding to the method for detecting ambient noise of claim 6; therefore, is rejected for the significantly the similar reasons as claim 6, as discussed above.
Regarding claim 17, the claimed limitations are an apparatus claim directly corresponding to the method for detecting ambient noise of claim 7; therefore, is rejected for the significantly the similar reasons as claim 7, as discussed above.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697. The examiner can normally be reached 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL KIM/Primary Examiner, Art Unit 2654